Title: To Alexander Hamilton from Charles Lee, 25 September 1790
From: Lee, Charles
To: Hamilton, Alexander


Alexandria [Virginia] 25th. September 1790
Sir!
The Officers of the Customs are sometimes put to inconvenience in boarding vessels as they arrive. Hitherto they have been obliged to use such as the Merchants would lend. I think it would be proper that a small boat should be provided for the use of this District the cost of which may be computed at from seventy to one hundred Dollars, and with your directions such an one shall be procured as will suit the public purposes.
I am respectfully Sir!   Your most Obedt. Hble Servt.
Charles Lee, Collectorat Alexandria
 